Citation Nr: 0505676	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed irritable 
bowel syndrome.  

2.  Entitlement to a compensable evaluation for the service-
connected hypertension.  

3.  Entitlement to a compensable evaluation for the service-
connected duodenal ulcer disease.  


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO.   

In January 2004, the Board remanded the case to the Board for 
additional development of the record.  

In January 2004, the Board also referred the issue of 
retroactive reinstatement of the original 10 percent rating 
for the service-connected duodenal ulcer disease back to 
April 1, 1982, to the RO for appropriate action.  The Board 
again refers this matter to the RO for all indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran submitted what was determined to be his 
Substantive Appeal in December 2002.  A notation in the 
claims folder indicates that the RO then requested that he 
complete a VA Form 9 within 30 days.  

The veteran apparently submitted a completed VA Form 9 to the 
RO in March 2003, after the appeal was certified to the 
Board.  On the VA Form 9, the veteran indicated his desire to 
have a hearing with a Member of the Board at the RO.  

The VA Form 9 was forwarded to the Board, but was not 
received until January 9, 2004.  The Board had already 
remanded the case for other development.  The requested 
development was undertaken, but the hearing request has not 
been clarified to date.  

Because the veteran has indicated his desire to continue his 
appeal, the Board finds that he must be given the opportunity 
to testify at a hearing before a Veterans Law Judge.  

Therefore, this appeal is remanded to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to ascertain 
whether he is still wishes to testify at 
a hearing before a Veterans Law Judge at 
the RO following the procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2004).  Based on his 
response, the RO should undertake all 
indicated action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

